Citation Nr: 0605560	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued the veteran's 50 
percent disability rating for post-traumatic stress disorder.

The veteran appeared before the undersigned Veterans Law 
Judge in a video conference hearing in May 2004 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

In November 2004, the Board remanded the claim for further 
development.  Such was undertaken by the Appeals Management 
Center (AMC), who then issued a rating decision and 
supplemental statement of the case in September 2005, which 
granted an increased evaluation from 50 percent to 70 
percent, effective the initial date of the veteran's claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue is remains in appellate 
status.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder has been 
manifested by loss of time at work, isolation from family, 
and a lack of social contacts.  Additionally, the veteran has 
had suicidal ideation, employs extreme avoidance tactics both 
at home and at work, experiences sleep disturbances and 
anxiety, and generally has a depressed mood with constricted 
affect.

2.  The evidence does not suggest that the veteran 
experiences total occupational or social impairment due to 
persistent delusions or hallucinations, grossly inappropriate 
behavior, an inability to maintain personal hygiene, or 
memory loss for names of his family or himself.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for an increased evaluation for post-traumatic 
stress disorder (PTSD).  In this context, the Board notes 
that a substantially complete application was received in 
February 2002.  In April 2002, prior to its adjudication of 
this claim, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to notify VA 
of any information or evidence he wished VA to retrieve for 
him.  

During the course of the appeal, in November 2004, this 
notice was again sent to the veteran.  At this time, he was 
also instructed to submit any evidence in his possession that 
pertained to his claim.  He submitted additional medical 
evidence and a personal statement.  The AMC readjudicated the 
claim based on all the evidence and granted a higher (70 
percent) rating.  Thus, the Board finds that the content and 
timing of the April 2002 and November 2004 notices comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
private and VA treatment records have been secured.  The 
veteran has been medically examined in conjunction with his 
claim.  In September 2005, the veteran indicated that he had 
nothing further to submit.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for PTSD in December 2000 
and was evaluated as 30 percent disabling under DC 9411.  In 
June 2001, the evaluation was increased to 50 percent.  By 
decision dated in September 2005, a 70 percent evaluation was 
granted, effective the original date of the veteran's grant 
of service connection.

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.  

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.  Thus, for the veteran to 
receive the maximum rating under the Schedule, the evidence 
would need to demonstrate symptoms resulting in total 
occupational and social impairment as described above. 

The Board has reviewed the entire claims file, with specific 
attention paid to the evidence of record during the appellate 
period, from February 2002 forward.  This includes VA 
clinical records through September 2002, private treatment 
records through March 2005, and VA examination reports, dated 
in May 2002, November 2004, and July 2005.

Based on this review, the Board finds that the veteran's 
disability is appropriately rated at 70 percent.  The records 
demonstrate that the veteran's PTSD has been manifested most 
frequently by a loss of time at work due to anxiety and an 
inability to cope effectively with stress.  He has submitted 
several personal statements to the effect that he has missed 
upwards of 200 hours of work in one year.  The veteran has 
reported to both his private psychiatrist and each VA 
examiner that while at work, he employs extreme avoidance 
tactics because otherwise, he finds himself in conflict 
situations, where he is afraid he may lose control of his 
anger.  

Also, the veteran has tended to isolate from his family, 
retreating to his bedroom upon his return home from work.  At 
the time of this writing, he lived with his wife, adult 
children, and one grandchild.  He reports totally avoiding 
non-family social contacts.  He has been generally noted to 
have a depressed mood with a constricted affect.  He 
continued to experience sleep disturbances and nightmares, 
with some relief from medication. 

During the appeal, the veteran has had suicidal ideation 
without plan, as noted in medical reports in February and 
September 2002, and in his hearing before the undersigned in 
May 2004.  In July 2005, the veteran reported he had formed a 
suicidal plan, specifically by a gun shot wound.  

The Board observes that several examiners have offered Global 
Assessment of Functioning (GAF) scores for this veteran that 
have varied widely throughout the course of the appeal.   For 
instance, the licensed certified social worker who conducted 
the weekly PTSD group counseling sessions that the veteran 
attended has consistently assigned a GAF score between 30 and 
35, from August 2002 to July 2004.  One private psychiatrist, 
Dr. W.E.C., assigned a 35 in January 2002, while another, Dr. 
C.W.J., assigned a 40 in October 2002 and a 30 in March 2005.  
All VA examiners, from the mental health clinic staff to the 
psychiatrists who have administered VA examinations, have 
assigned scores between 45 and 65, from February 2002 to July 
2005.

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  

A GAF score in the 41 to 50 range reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score between 51 and 60 indicates moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).

A GAF score between 61 and 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficult in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

However, the Board notes that an examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The Board notes that while the GAF scores assigned by the 
various health care providers have fluctuated, often 
resulting in very different scores within the same two month 
period, the symptoms the veteran has reported have not.  
Specifically, strong avoidance tactics at work to minimize 
conflict, social isolation, and anxiety with irritability 
have remained constant.  Therefore, the Board places more 
weight on these and other actual objective manifestations of 
the veteran's disability as documented in the clinical 
records.

It is important to note that the veteran has not exhibited 
symptoms that result in a disability picture which more 
nearly approximates that contemplated by the maximum rating 
under the Schedule.  For instance, he has been found 
consistently to be alert and oriented, with his thoughts 
organized and speech goal-directed.  See private examination 
report in October 2002; see also VA reports in April 2002, 
May 2002, September 2002, November 2004, and July 2005.  
Judgment and insight are reported continually as fair.  These 
reports also indicate he is adequately and appropriately 
groomed.  When commented upon, the veteran's long and short 
term memory are reported to be in tact.  These are not 
commensurate with the disorientation or gross impairment in 
thought processes or behavior held as examples in the 100 
percent category.  

Also, though the veteran has had instances where he reports 
seeing shadows around corners, there have been no objective 
manifestations of persistent delusions or hallucinations.  
Psychotic symptoms have been specifically and repeatedly 
denied on exam.  None of the veteran's treating medical 
professionals has indicated that he is in persistent danger 
of hurting himself or others.  There has been little history 
of violent outbursts.  When specifically asked about this, 
the veteran recalled striking his son once a couple years 
prior.  Primarily, the veteran appears to worry about what 
might happen if he loses control of his temper.

As of the last examination, in July of this year, the veteran 
continued to work in a supervisory position at his job of 
more than twenty years.  While it is true that he has had 
difficulties at work, namely isolating and coping effectively 
with stress, it cannot be said that he has total occupational 
impairment.  He is, after all, still able to carry out his 
duties at work.   

In terms of social impairment, the veteran continues to live 
with his wife, his adult children, and a grandchild.  The 
relationships are strained; however, he appears to still 
function as a part of the family unit. 

The Board concludes that overall, the veteran's disability 
picture warrants the 70 percent rating which is currently 
assigned.  The preponderance of the evidence is against a 
finding, however, of symptoms of similar severity as those 
contemplated in the maximum rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment not already 
compensated under the Schedule or that it requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


